DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to remove the antecedent basis issue, the 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US9914166) in view of ROGERS (US4641406), further in view of SUGIYAMA (JPS60108136A).
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 1 discloses the elongate member (23) in the press.), the press having a die configured to receive a second portion of the elongate member (Figure 10 discloses a bottom die (27a) configured to receive the second portion of the member (33).), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member. (Figure 10 discloses a punch (32) with a plurality of tooth cavities.  This punch is used in the same manner as the sizing punch (52a) that is applied to the teeth that have the initial tooth form.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the initial tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach that the punch (52a) comes into contact with the teeth that have the initial tooth form.); cold upsetting the initial tooth form of the  plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (HAGIWARA makes no mention of heating the material prior to pressing, so it is interpreted as teaching cold working of the material.  Figure 12(G) and Col. 12, Lines 4 and 25 discloses a sizing punch (52a) that is used to further upset the teeth (16).  This punch operates in the same manner as the initial punch (32), but is used to cold work the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth (Using the starting point of ROGERS (as explained below) where the teeth are cut, with the deforming punch (32) of HAGIWARA would cause the plurality of steering rack teeth to be formed into a new profile, including height and width.), and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach the sizing punch (52a) that operates on the initial tooth form to press it further.  Pressing down on the teeth (16) will cause an increase in width because the length is constrained by the lower die (Figure 12C, 27) causing the material to be forced outward.) and forming a ramp onto the second portion of the elongate member with a groove of the die. (Figure 10 discloses that the bottom die (27a) has a groove that forms a ramp portion on the bottom section (29).) wherein the ramp is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion (Col. 3, Lines 37-48 teach that the rear surface portion (17) has dimensions “that become proper” during the forming of the teeth (16) into the completed state. Thus the ramp is formed simultaneously with the teeth), the second portion disposed on an opposite side of the steering rack relative to the first portion, the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 22 teaches the rod that forms the rack has a thickness (on the right of the figure).  The part of the rack (33) that is placed between the dies (27, 32) has a thickness from the top of the tooth (16) to the bottom of the rear surface portion (denoted near 29 in the figure).  This thickness is greater than the thickness of the rod portion.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA in view of ROGERS does not explicitly disclose that the ramp is an arcuate, curved ramp that curves in the longitudinal direction of the elongate member.
However, SUGIYAMA teaches the manufacture of toothed rack where a second die forms an arcuate, curved ramp that curves in the longitudinal direction of the elongate member in the second portion of the elongate member.  (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.)
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 5, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the second tooth height is less than the first tooth height. (HAGIWARA, Col. 2, Lines 64-67 and Col. 3, Lines 12 disclose the teeth forming punch (32) being applied to the elongate member (23) to change the profile of the first portion.  Pressing down on the teeth (16) will cause a decrease in height and an increase in width because the length is constrained by the lower die (Figure 20C, 27).)

As to Claim 7, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the arcuate, curved ramp of the second portion of the elongate member defines a steering rack bearing contact surface. (HAGIWARA, Figure 15 discloses that the ramp portion (17) of the rack (11) is a bearing contact surface.)

Claim 1 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US9914166) in view of ROGERS (US4641406), further in view of SUGIYAMA (JPS60108136A) and MIZUSHIMA (US10392046).
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 1 discloses the elongate member (23) in the press.), the press having a die configured to receive a second portion of the elongate member (Figure 10 discloses a bottom die (27a) configured to receive the second portion of the member (33).), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member. (Figure 10 discloses a punch (32) with a plurality of tooth cavities.  This punch is used in the same manner as the sizing punch (52a) that is applied to the teeth that have the initial tooth form.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the (figure 12(G) and Col. 12, Lines 4 and 25 teach that the punch (52a) comes into contact with the teeth that have the initial tooth form.); upsetting the initial tooth form of the  plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (Figure 12(G) and Col. 12, Lines 4 and 25 discloses a sizing punch (52a) that is used to further upset the teeth (16).  This punch operates in the same manner as the initial punch (32), but is used to cold work the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth width and second tooth height (Using the starting point of ROGERS (as explained below) where the teeth are cut, with the deforming punch (32) of HAGIWARA would cause the plurality of steering rack teeth to be formed into a new profile, including height and width.), and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach the sizing punch (52a) that operates on the initial tooth form to press it further.  Pressing down on the teeth (16) will cause a decrease in height and an increase in width because the length is constrained by the lower die (Figure 20C, 27).) and forming a ramp onto the second portion of the elongate member with a groove of the die. (Figure 10 discloses that the bottom die (27a) has a groove that forms a ramp portion on the bottom section (29).) wherein the ramp is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion (Col. 3, Lines 37-48 teach that the rear surface portion (17) has dimensions “that become proper” during the forming of the teeth (16) into the completed state. Thus the ramp is formed simultaneously with the teeth), the second portion disposed on an opposite side of the steering rack relative to the first portion, the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 22 teaches the rod that forms the rack has a thickness (on the right of the figure).  The part of the rack (33) that is place between the dies (27, 32) has a thickness from the top of the tooth (16) to the bottom of the rear surface portion (denoted near 29 in the figure).  This thickness is greater than the thickness of the rod portion.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA in view of ROGERS does not explicitly disclose that the ramp is an arcuate, curved ramp that curves in the longitudinal direction of the elongate member.
However, SUGIYAMA teaches the manufacture of toothed rack where a second die forms an arcuate, curved ramp that curves in the longitudinal direction of the elongate member in the second portion of the elongate member.  (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.)
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it 
HAGIWARA does not explicitly disclose cold upsetting.
However, MIZUSHIMA teaches cold upsetting during a rack tooth formation method. (Col. 1 Lines 66-67)
One of ordinary skill would have been motivated to apply the known cold forging/upsetting technique of MIZUSHIMA to the rack tooth upsetting method of HAGIWARA in order to shorten the time necessary for processing the rack teeth because it is not necessary to perform quenching. (MIZUSHIMA Col. 2, Lines 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cold forging/upsetting technique of MIZUSHIMA to the rack tooth upsetting method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that “while the Examiner has made a conclusory assertion that it would have been obvious to start with the process of Rogers and supplement it with the process of Hagiwara, the references themselves do not provide any motivation to combine these processes.”
Examiner respectfully asserts that the motivation to combine the processes and place the cutting of ROGERS before the process of HAGIWARA is present in cited art and adequately cited in the office action.  Col. 2, Lines 50-65 of ROGERS discloses cutting of rack teeth followed by a pressing operation (similar to a pressing operation in HAGIWARA).  This is motivated by the alleviation of unnecessary stress in the metal during the pressing operation (ROGERS, Col. 3, Lines 16-33). Accordingly there would have been a reasonable expectation of success of applying the cutting+pressing method of ROGERS to the pressing method of HAGIWARA. 
Applicant asserts that “three or four references have been pieced together with the benefit of hindsight in view of Applicant's claimed invention.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 September 2021